Citation Nr: 1031222	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-06 149	)	DATE
	)
	)


THE ISSUE

Whether a July 2, 2008 decision of the Board of Veterans' Appeals 
that, in finding clear and unmistakable error in a July 1953 
rating decision, assigned an initial 70 percent disability rating 
for gunshot wound injury residuals to Muscle Groups XIII, XIV, 
XVI, XVII, and XVIII, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

K. G., Associate Counsel










INTRODUCTION

The moving party served on active duty from May 1950 to June 
1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in the July 2008 Board 
decision.

As an initial matter, during the pendency of the appeal, the 
moving party indicated that, in January 2007, he had filed 
several claims alleging CUE in the January 1953 rating decision 
that have not been adjudicated.  See March 2010 statement.  Upon 
a review of the Moving  party's January 2007 statement, the Board 
finds that, in addition to alleging that the January 1953 rating 
decision contained CUE for not properly rating his muscle 
injuries under the applicable Diagnostic Codes (this issue was 
adjudicated by the RO, appealed by the Moving  party, and 
adjudicated by the Board in July 2008, which has resulted in the 
issue on appeal before the Board in the present decision), he 
also discussed Diagnostic Code 5255 (perhaps indicating that 
there was error by not assigning a separate 30 percent rating for 
a hip injury this code), Diagnostic Code 8520 (perhaps indicating 
that he felt a higher rating was warranted), Diagnostic Code 5263 
(perhaps indicating that there was error in not assigning a 
separate 10 percent rating for genu recurvatum of the left knee), 
and 38 C.F.R. § 4.118 (perhaps indicating that there was error in 
not assigning a separate rating for a scar).  In addition, in a 
March 2010 statement, the moving party indicated that he should 
have been assigned a total disability rating for compensation 
purposes based on individual unemployability (TDIU) after he 
spoke with the RO in March 1955 (perhaps indicating that there 
was CUE in a subsequent rating decision).

However, given the incongruous and fragmented nature of the 
moving party's statements, which were largely a compilation of 
incomplete sentences and phrases and which were composed 
primarily of copy-and-pasted excerpts from evidence and from 
multiple rating decisions, Board decisions, and decisions of the 
United States Court of Appeals for Veterans Claims, it is unclear 
the error he is alleging and which rating decision contained the 
alleged error, even with a sympathetic reading.  As he has not 
communicated what, if any, legal error or factual error may have 
been committed, the Board finds that, at this time, no further 
consideration is warranted with regard to his general assertions 
of CUE.  

If the moving party wishes to pursue additional claims alleging 
CUE in the July 1953 rating decision based upon a new theory 
other than one that has been previously adjudicated in a final 
decision, the Board notes that he may do so because any claim of 
CUE based on another theory constitutes a new claim, i.e., a 
prior denial does not prohibit the moving party from filing a CUE 
motion under a different theory.  See Andre v. Principi, 301 F.3d 
1354, 1361 (Fed.Cir.2002); Jarrell v. Nicholson, 20 Vet. App. 
326, 333 (2006) (en banc).  However, the Board emphasizes that 
any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom.; 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  As such, he 
will need to sufficiently articulate his claim for CUE to the RO, 
to include communicating the nature of the alleged error and the 
rating decision(s) in which the alleged error occurred.  


FINDINGS OF FACT

1.  In July 2008, the Board found clear and unmistakable error in 
a July 1953 rating decision for not assigning an initial 70 
percent disability rating for gunshot wound injuries to Muscle 
Groups XIII, XIV, XVI, XVII, and XVIII; however, it was also 
found that the 70 percent rating was the maximum rating 
assignable based on his level of disability.

2.  The July 2008 Board decision was adequately supported by the 
evidence then of record, and was not undebatably erroneous; the 
record does not demonstrate that the correct facts, as they were 
known in July 1953, were not before the Board or that the Board 
incorrectly applied statutory or regulatory provisions extant at 
that time, such that the outcome of the claim would have been 
manifestly different but for the error.



CONCLUSION OF LAW

The July 2008 Board decision that, in finding clear and 
unmistakable error in a July 1953 rating decision, assigned an 
initial 70 percent disability rating for gunshot wound injuries 
to Muscle Groups XIII, XIV, XVI, XVII, and XVIII, did not contain 
CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-
20.1411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As an initial matter, a motion for reversal or revision of prior 
Board decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the 38 U.S.C.A. 
§ 5103 and 5103A and, consequently, the notice and development 
provisions of the statutes and regulations do not apply in CUE 
adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009). 
Accordingly, no further discussion regarding the duty to assist 
is required.

Claim for CUE in the July 2008 Board Decision

While the law vests the Board with original jurisdiction to 
determine whether CUE exists in a prior final Board decision, the 
shape and expanse of that review is controlled by statute and 
regulations.  Motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 
relates to what constitutes CUE and what does not, and provides 
as follows:

(a)  General.  Clear and unmistakable error 
is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, 
that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.

(b)  Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in 
a prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could 
reasonably be expected to be part of the 
record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision of 
a Board decision on the grounds of clear 
and unmistakable error, there must have 
been an error in the Board's adjudication 
of the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not absolutely 
clear that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.

(1)  Changed diagnosis.  A new medical 
diagnosis that 'corrects' an earlier 
diagnosis considered in a Board decision.

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute 
or regulation where, subsequent to the 
Board decision challenged, there has been a 
change in the interpretation of the statute 
or regulation.

Authority 38 U.S.C.A. §§ 501(a), 7111.

The moving party must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy the requirement to set forth clearly and 
specifically the alleged CUE in a Board decision.  38 C.F.R. § 
20.1404(b).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on the 
grounds of new and material evidence under 38 U.S.C.A. § 5108 
apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b).

Prior decisions issued by the Court with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of error."  
Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  As stated by the Court, in order for 
clear and unmistakable error to exist:  (1) "[e]ither the 
correct facts, as they were known at that time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Review for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  The Board's Rules of Practice further provide 
that, with limited exceptions not applicable here, no new 
evidence will be considered in connection with the disposition of 
the motion.  38 C.F.R. § 20.1405(b).

In this case, the moving party alleged CUE in the Board's July 
2008 decision.  While the moving party agrees with the Board's 
conclusion that there was CUE in the July 1953 rating decision 
for not separately evaluating his gunshot wound injuries under 
all affected muscle groups, he contends that the July 2008 Board 
erred in finding that only a 70 percent rating for muscle group 
injuries was warranted by the evidence.  Specifically, he argues 
that the Board improperly concluded that his combined muscle 
injuries more nearly approximated intermediate ankylosis and thus 
only warranted a 70 percent rating under Diagnostic Code 5250 of 
the Schedule for Rating Disabilities (1945).  As discussed in 
further detail below, the Board finds that CUE is has not been 
shown.

In first looking to see whether the July 2008 Board decision 
contained factual error, the Board notes that the July 2008 Board 
decision was limited to a review of the record and the law that 
existed when the July 1953 rating decision was made.  
Importantly, however, the moving party does not indicate that 
there was any evidence of record at the time of the original July 
1953 rating decision that was erroneously omitted or not 
contemplated by the July 2008 Board that would have affected the 
outcome of that decision; rather, he has essentially objected to 
the July 2008 Board decision because the Board found other 
evidence of record, such as the moving party's noted ability to 
walk, to support a finding that his muscle group injuries did not 
more nearly approximate severe injuries to the pelvic girdle and 
thigh muscles equivalent to unfavorable ankylosis, which would 
allow up to a 90 percent rating under Diagnostic Code 5250 of the 
Schedule for Rating Disabilities (1945), or extreme muscle 
injuries equivalent to a flail joint, which would allow up to a 
80 percent rating under Diagnostic Code 5254 of the Schedule for 
Rating Disabilities (1945).   

Because the moving party does not indicate that the July 2008 
Board misinterpreted or omitted facts that were of record in July 
1953 (he does not claim that the evidence of record in July 1953 
indicated he was, for example, unable to walk), the Board finds 
that his assertion is simply a disagreement with the factual 
determination that the Board reached and with how the Board 
weighed the evidence in its July 2008 decision.  However, 
disagreement as to how the facts were weighed or evaluated by the 
Board cannot constitute CUE in a Board decision.  38 C.F.R. § 
20.1403(d); Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996).  

Moreover, the record does not otherwise demonstrate that the 
Board incorrectly applied statutory or regulatory provisions 
extant at that time.  With regard to the moving party's claim 
that the July 2008 Board misapplied the law, the moving party 
asserted "that the combined evaluation for his muscle injuries 
should be 90 percent[,] which would be the maximum under the 
amputation rule."  The Board acknowledges that there was an 
"amputation rule" in effect in 1953.  See Schedule for Rating 
Disabilities, Paragraph 36 (1945).  However, the amputation rule 
applied to the combination of all disability ratings pertaining 
to an extremity, i.e. neurological ratings, musculoskeletal, and 
orthopedic ratings, etc., whereas the July 2008 Board decision 
solely contemplated the evaluation warranted for a combination of 
his muscle group injuries. 

The law, as it existed in 1953, expressly stated that the 
following principles applied to the combination of ratings of 
muscle injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint:  "Two or 
more severe muscle injuries affecting the motion (particularly 
strength of motion) about a single joint may be combined but not 
in combination receive more than the rating for ankylosis of that 
joint at an 'intermediate' angle, except that with severe 
injuries involving the . . . pelvic girdle and thigh muscles, the 
rating may amount to unfavorable ankylosis, or in cases of 
extreme pelvic girdle and thigh disability, equivalent to flail 
joint."   Schedule for Rating Disabilities, Paragraph 16(2) 
(1945).  The Board, in its July 2008 decision, expressly relied 
on this provision in determining the maximum rating authorized 
for his muscle group injuries.  Accordingly, the July 2008 Board 
applied the correct law in determining that his muscle group 
injuries warranted a 70 percent, but no greater, combined 
evaluation.

In August 2009, the moving party pointed out that "[t]here is 
not anything in the regulation or [D]iagnostic [C]ode 5250, (1945 
ed.) as to walking or not walking" but that the June 2008 Board 
considered his ability to ambulate in determining that his muscle 
injuries were limited to 70 percent, the equivalent for ankylosis 
of the hip joint at an intermediate angle.  This allegation, 
however, still does not amount to CUE because the Board's 
reference to his ability to walk is not an "undebatable" error, 
the sort of "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Rather, the Board 
finds that reasonable minds could consider the ability to move a 
joint, including the ability to move the hip during ambulation, 
as probative evidence on the issue of whether the moving party's 
pelvic girdle and thigh muscle disabilities were of such a 
severity so as to warrant a combined rating equivalent to 
intermediate ankylosis as opposed to a higher combined evaluation 
equivalent to either a flail joint or unfavorable ankylosis.  

Again, the Board reiterates that the moving party has not 
identified any specific pertinent evidence or facts of record in 
July 1953 that was not considered by the Board in July 2008 that 
would have resulted in a manifestly different outcome in this 
matter.  Because the argument that the July 2008 Board failed to 
grant a combined evaluation for muscle group injuries in excess 
of 70 percent based on his ability to ambulate amounts to a 
disagreement with the Board's evaluation of the facts before it, 
this contention does not give rise to a finding of CUE.

In conclusion, the moving party has not identified any specific 
finding or conclusion in the July 2008 Board decision which was 
undebatably erroneous. Moreover, the record does not reveal any 
kind of error of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.

For these reasons, the Board finds that the Board's July 2008 
decision, which found clear and unmistakable error in a July 1953 
rating decision, assigned a 70 percent disability rating for 
gunshot wound injury residuals to Muscle Groups XIII, XIV, XVI, 
XVII, and XVIII does not contain CUE.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404.  Accordingly, the motion is 
denied.


ORDER

The motion for revision of the July 2008 decision of the Board of 
Veterans' Appeals that, in finding clear and unmistakable error 
in a July 1953 rating decision, assigned an initial 70 percent 
disability rating for gunshot wound injury residuals to Muscle 
Groups XIII, XIV, XVI, XVII, and XVIII, is denied.



                       
____________________________________________
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



